This opinion is subject to administrative correction before final disposition.




                                 Before
                     HUTCHISON, TANG, and KOVAC,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                     Brendon J. HENDERSON
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900056

                            Decided: 25 June 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Colonel Glen R. Hines, USMC. Sentence adjudged 10
   December 2018 by a general court-martial convened at Marine Corps
   Base Camp Lejeune, North Carolina, consisting of a military judge sit-
   ting alone. Sentence approved by convening authority: reduction to
   E-1, confinement for 25 months, 1 and a dishonorable discharge.
   For Appellant: Commander R. Don Evans, Jr., JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 24 months pursu-
ant to a pretrial agreement.
                 United States v. Henderson, No. 201900056


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2